Citation Nr: 1708201	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  15-05 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for diaphragm injury due to a thoracotomy performed on September 13, 2012 at the VA Medical Center (VAMC) in Salt Lake City, Utah.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for stomach bulge due to a thoracotomy performed on September 13, 2012 at the VAMC in Salt Lake City, Utah.

4.  Entitlement to service connection for a right shoulder disability, to include whether compensation is warranted under 38 U.S.C.A. § 1151.

5.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Veteran represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) from August 2014, April 2015 and October 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In July 2016, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a stomach bulge, entitlement to service connection for a right shoulder disability, to include consideration of 38 U.S.C.A. § 1151, and entitlement to service connection for obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran also appeared for a hearing with a different VLJ in January 2015.  The issues discussed at that hearing will be the subject of a separate Board decision.  


FINDINGS OF FACT

1.  Throughout the appeal period, audiograms of record showed hearing loss manifested by at worst Level II hearing acuity bilaterally; the evidence does not suggest that the Veteran's hearing loss has significantly worsened since the September 2015 VA examination or that the Veteran's symptoms of hearing loss are not adequately contemplated by the rating criteria.

2.  The Veteran underwent a limited right lateral thoracotomy with wedge resection of the right lung x3 and suture repair of small rent in the muscular portion of the right diaphragm for preoperative diagnosis of mass lesions in the right lung at the Salt Lake City VAMC on September 13, 2012.

3.  Although there was a 1 centimeter partial tear in the right hemidiaphragm that was repaired during the VA thoracotomy, VA treatment during the thoracotomy did not cause an additional disability in the diaphragm following the surgery.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 (2015).

2.  The criteria under the provisions of 38 U.S.C.A. § 1151 for compensation for a diaphragm injury are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361, 17.32 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015). 

The Veteran's claim for a higher initial rating stems from his disagreement with    the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notice regarding what evidence is necessary to establish entitlement to compensation under 38 U.S.C.A. § 1151 was provided in a July 2014 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private medical records, VA treatment records, VA examination reports, and statements from the Veteran.  The Board finds that no additional action to further develop the record in connection with the claim, prior to appellate consideration, is required.

In March 2016, the Veteran testified at a Board hearing. As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Increased Rating for Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2015).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran initially sought service connection for hearing loss in March 2010.

At an October 2010 VA examination, the Veteran indicated he had the most difficulty hearing women's voices and the television.  He also reported having problems hearing in the presence of background noise.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
35
      30
35
Left Ear
45
40
35
35

The average decibel loss was 35 decibels in the right ear and 38.75 decibels in the left ear.  Speech discrimination scores were 96 percent in the right ear and 96 percent in the left ear.  Based on Table VI, the Veteran had Level I hearing acuity bilaterally.  Applying Table VII, the Veteran had noncompensable hearing loss at the October 2010 examination.

In May 2013, the Veteran's hearing loss was evaluated again at another VA examination.  The Veteran indicated he could not hear "clear" and that his wife would sometimes complain that he was not paying attention to her.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
45
45
      45
50
Left Ear
45
40
40
45

The average decibel loss was 46.25 decibels in the right ear and 42.5 decibels in the left ear.  Speech discrimination scores were 84 percent in the right ear and 88 percent in the left ear.  Based on Table VI, the Veteran had Level II hearing acuity bilaterally.  Applying Table VII, the Veteran had noncompensable hearing loss at the May 2013 examination.

In January 2015, the Veteran asked a private audiologist to review his hearing examination results and write a report.   The audiologist noted a history of hearing and understanding difficulties, especially his wife and in a crowd.  In addition, the audiologist noted that Veteran had "to turn the TV up too loud" and that sounds were muffled.  Upon examination, it was indicated the Veteran had mild sensorineural hearing loss with excellent word understanding on the right and mild to moderate sensorineural hearing loss with excellent work understanding on the left.  The audiologist recommended bilateral hearing aids.

In April 2015, the Board granted service connection for hearing loss and in a rating decision also dated April 2015; the RO assigned a noncompensable rating.

In a May 2015 notice of disagreement, the Veteran's representative argued that extraschedular consideration should be considered due to the effect of hearing loss on the Veteran's ordinary activities.

In September 2015, the Veteran underwent another VA examination.  The Veteran reported he could not hear some things and that his wife complained he did not hear her talking to him.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35
35
      30
40
Left Ear
35
35
40
45

The average decibel loss was 35 decibels in the right ear and 39 decibels in the left ear.  Speech discrimination scores were 90 percent in the right ear and 94 percent in the left ear.  Based on Table VI, the Veteran had Level I hearing acuity bilaterally.  Applying Table VII, the Veteran had noncompensable hearing loss at the September 2015 examination.

At his July 2016 hearing before the Board, the Veteran's representative argued that consideration was not being given to how hearing loss impacted his earning capacity and that consideration of an extraschedular rating was appropriate.  The Veteran's wife indicated that often the Veteran would not hear her when she would talk to him.  The Veteran indicated having trouble hearing both at home and in public. 

The Board has carefully considered the lay statements submitted by the Veteran regarding his inability to hear well.  The Veteran is certainly competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  As explained herein, disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the findings after hearing testing indicate that a compensable rating is not warranted for hearing loss.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008). 

The Board is of the opinion that the rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, pure tone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range. 

Overall, the new schedule was intended to evaluate hearing loss based on a combination of pure tone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by pure tone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined that "Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field." 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnostic Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  The Board recognizes that the Veteran stated he has difficulties hearing his wife and with background noise.  However, as explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports simply do not represent an exceptional case.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims (Court) in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

      1151 Claim

The Veteran seeks compensation benefits for alleged additional disabilities pursuant to 38 U.S.C.A. § 1151 as a result of a thoracotomy performed on September 13, 2012, at the VAMC in Salt Lake City, Utah.  The Board is remanding claims for compensation for a stomach bulge and a right shoulder condition, but finds that the evidence is sufficient to decide the claim regarding a diaphragm injury.

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.  An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a). 

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after the care or treatment is rendered.  The additional disability or death must not have been due to the veteran's failure to follow medical instructions.  38 C.F.R. § 3.361. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c). 

Proximate causation can be established when it is shown that VA hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent. 

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Informed consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) of this chapter, such as in emergency situations.  38 C.F.R. § 3.361(d)(1).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  See McNair v. Shinseki, 25 Vet. App. 98 (2011). 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  38 C.F.R. § 17.32(c).  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and, anticipated results if nothing is done.  Id.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  Informed consent is required for diagnostic or therapeutic procedures in the following cases: where the use of sedation is required; where the use of anesthesia or a narcotic is required; where the procedure may produce significant discomfort for the patient; where there is a significant risk of complication or morbidity; or where an injection of a substance into a joint space or body cavity is required.  See 38 C.F.R.  § 17.32(d).  

Proximate causation can also be established when it is shown that the veteran's additional disability or death was an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

The evidence shows that in September 2012 the Veteran underwent a limited right lateral thoracotomy with wedge resection of the right lung x3 and suture repair of small rent in the muscular position of the right diaphragm for preoperative diagnosis of mass lesions in the right lung of uncertain etiology.  At that time, it was explained to the Veteran that thoracotomy would be attempted but that the planned procedure might require conversion to open thoracotomy which it did.  During the procedure, the surgeon "visualized" a small 1 centimeter rent in the muscular portion of the diaphragm.  The record of surgery indicates that this was found to involve only a partial-thickness tear which was easily repaired with two sutures.  

In April 2013 a Fluoroscopic Sniff Test for diaphragmatic function was negative and showed normal diaphragmatic excursion.  

In July 2013, it was noted a work up in the pulmonary clinic demonstrated no evidence of a diaphragmatic or ventral hernia.  It was indicated a sniff test was normal with evidence of normal bilateral movement of the hemidiaphragms present.  

In January 2015 an opinion was sought to determine whether the Veteran had additional disability caused by VA treatment in his diaphragm.  The examiner reviewed the claims file and examined the Veteran.  The examiner noted the finding that there was an "inadvertent very minor injury (very small 1cm partial-thickness tear)" to the right hemidiaphragm which was a known potential complication, and was at the time of surgery properly recognized and corrected.  The examiner determined there was no subsequent evidence of any degree of disability related to the diaphragm injury given that every evaluation of diaphragmatic function had been normal, including a Fluoroscopic Sniff Test and repeated CT scans of the chest and abdomen.

The Board recognizes the Veteran's contention that he has a diaphragm injury as a result of the September 2012 surgery.  However, the Veteran, as a lay person without medical training, is not competent to diagnose a diaphragm injury as this is not something perceptible through the senses.  In addition, the Veteran has not suggested that any medical practitioner has diagnosed a diaphragm injury and the record does not contain any such diagnosis.  

Based on review of the evidence of record, the Board finds that the Veteran has not established that he currently has a diaphragm injury that can be considered an additional disability caused by VA treatment.  It is not entirely clear from the surgical report that VA treatment caused the tear; however, the tear was noticed during the procedure and fixed without lingering residuals.  As the record does not demonstrate that the Veteran has an additional disability in the diaphragm, the Veteran's claim for compensation must be denied and no further analysis of the criteria for entitlement to compensation under Section 1151 is necessary.


ORDER

A compensable rating for bilateral hearing loss is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a diaphragm injury is denied.



REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the remainder of the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).  

In regard to his claim for service connection for sleep apnea, the Veteran contends his obstructive sleep apnea began in service or, in the alternative, is secondary to his service-connected PTSD.  He has submitted articles that support a relationship between sleeping problems and PTSD.  In an April 2014 statement in support of claim, the Veteran indicated that he had experienced problems with snoring since he was in service and his bunkmates used to complain about his snoring and his wife continues to do so.  

In August 2014, the Veteran underwent a VA examination.  The examiner noted a sleep study in June 2013 that showed mild obstructive sleep apnea.  The examiner noted that his service treatment records were negative for complaints of sleep apnea symptomatology or a diagnosis of sleep apnea.  The examiner discussed the article submitted by the Veteran from the National Sleep Foundation that stated that the "relationship between sleep and depressive illness is complex - depression may cause sleep problems and sleep problems may cause or contribute to depressive disorders."  Reference was made to a study which showed that people with depression are five times more likely to suffer from sleep disordered breathing, to include sleep apnea.  The examiner indicated that the information in the article described an association, but did not show causation.  The examiner noted the anatomic risk factors for sleep apnea and concluded that the Veteran's sleep apnea was most likely due to obesity and to a lesser extent aging and hypothyroidism.

As the record now stands, the Board finds that VA's duty to assist the Veteran has not been fully satisfied.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board finds that an opinion must be sought as to whether the Veteran's PTSD at least as likely as not aggravated the Veteran's sleep apnea beyond its natural progression.  

In regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a stomach bulge, in December 2012, the Veteran expressed concern regarding protrusion of the right upper quadrant of the abdominal wall status post-surgery.   Examination revealed an "unsymmetric abdominal wall with flexion of the abdominal muscles."  The doctor described some atrophy of the right abdominal rectus muscle compared to the left.

In January 2013, the Veteran reported having a bulge on the right side of his abdomen that had been present since his surgery.  When supine and asked to raise both legs, the contralateral (left) recti abdomini contracted but the ipsilateral (right) did not.  

In April 2013, a right ventral abdominal hernia was noted that "might represent problems with the thoracoabdominal nerves, extended from his [thoracotomy] scar."  The doctor recommended a non-contrast abdomen CT scan to further characterize the outward bowing observed in the clinic.  

In July 2013, the Veteran sought treatment again for bulging on the right side of the abdomen when leaning forward.  In attempting to determine the etiology of the bulge, the doctor noted the Veteran had a long history of spondylosis and narrowing of the spinal canal in the thoracic and lumbar spine, with extensive disc disease.  The doctor also mentioned that in July 2012, prior to his thoracotomy, he had a CT scan of the abdomen which demonstrated atrophy of the right rectus abdominus muscle, "likely due to his longstanding thoracolumbar vertebral disc disease."  It was noted that on follow-up CT scan, the atrophy of the right rectus muscle was still present and consistent with physical findings that day.  

In a January 2015 medical opinion sought to determine whether the Veteran had additional disability actually caused by VA treatment, the examiner pointed to the evidence demonstrating that the Veteran had an atrophic right rectus abdominus muscle demonstrated on a July 2012 CT scan prior to his September 2012 thoracotomy.  The examiner concluded that the thoracotomy neither caused the abdominal muscle weakness nor did it appear to have caused a worsening of it.  The examiner noted an asymmetrical abdominal wall on examination with the right abdominal wall being more prominent that the left.  The examiner noted that the Veteran was morbidly obese and that it was impossible to accurately assess rectus abdominus muscle tone to any degree.  The examiner noted that there was no apparent abdominal hernia and as such, he found no additional abdominal or stomach disability caused by the VA provided thoracotomy.

At his hearing before the Board, the Veteran indicated it was hard to bend over because of the bulge he had noticed since the surgery.  He had been told it would likely go away, but it had not.

The Veteran has been very consistent in his complaints of a bulge that became evident to him after the September 2012 surgery.  The Board notes that the thoracotomy was performed by Dr. D.B. and Dr. D.B. provided the opinion concerning the preexisting muscle atrophy rendered in July 2013.  The Board has carefully reviewed the medical evidence of record and cannot locate records from July 2012 that indicate the Veteran had an atrophic right rectus abdominus muscle prior to the thoracotomy, although it appears records from the July 2012 time period are in the claims file.  The impression from the July 11, 2012 CT scan referenced by Dr. D.B. is of record, but the Board cannot find the underlying CT scan report and the impression itself does not mention atrophy.  It is not clear that the examiner who provided the January 2015 opinion did not simply rely on Dr. D.B.'s statement in concluding that the bulge was related to muscle atrophy that had pre-dated the surgery.  The Board finds that currently, there is not enough evidence to decide the claim and the Veteran should be afforded another VA examination that, if necessary, includes radiographic testing, to include CT scan or MRI of the abdomen to determine what is causing the bulge and whether that is an additional disability proximately caused by VA treatment in 2012.

In regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a right shoulder condition, the Veteran contends that during the September 2012 thoracotomy, his shoulder was placed in an uncompromising position and an injury occurred.  See March 2015 claim.  In a June 2015 Application for Benefits, the Veteran alleged his shoulder was placed in a "contorted position" during VA surgery and his shoulder was still abnormal due to "this unorthodox procedure."  In a July 2015 telephone communication, the Veteran clarified his belief that his right rotator cuff was torn during the surgery.

VA treatment records dated in June 2013 indicate complaint of right shoulder pain since September 2012 after the thoracotomy.  The Veteran indicated pain with overhead motion and reaching for things and noted he felt unable to completely elevate his arm.  He indicated having done physical therapy in January 2013 which helped a little bit.  X-rays of the right shoulder demonstrated mild glenohumeral osteoarthritis and mild acromioclavicular (AC) arthritis.  

In September 2013, the Veteran underwent an MRI of his shoulder which demonstrated significant acromioclavicular osteoarthritis and some mild rotator cuff tendinopathy without any evidence of significant tear.  The examiner determined the Veteran had cuff impingement and tendinitis, along with AC arthritis which was not really painful in that area.

In September 2015, the Veteran underwent a VA examination of his shoulders.  Shoulder impingement syndrome, rotator cuff tendonitis, acromioclavicular joint osteoarthritis and degenerative arthritis were diagnosed in the Veteran's right shoulder.  The Veteran noted that right after his thoracotomy he had trouble lifting his arm.  He indicated that when he went home, he still could not move his arm due to pain in the right shoulder.  He sought physical therapy, but still could not lift his arm very high or lift anything too heavy.  

In September 2015 a medical opinion was requested as to whether the Veteran's right shoulder condition was caused by or became worse as result of VA treatment.  Following review of the claims file, the examiner was unable to find evidence that the right arm and shoulder were not correctly positioned during the surgery.  In addition, the examiner did not note evidence that the location of incisions would have caused poor visualization of the operative field resulting in repeated re-positioning of the arm or shoulder "which could have compromised the neurovascular supply to the shoulder or arm."  In addition, the examiner found no evidence that the surgery was "prolonged to the point that the blood flow to the shoulder or right arm was compromised."  He indicated that a general rule is that flow must be restored within three to four hours and the procedure time for the thoracotomy was about two hours and fifteen minutes.  The examiner also explained that the operative report and operating circulating nurse notes did not support the notion that carelessness, negligence, lack of skill or similar incidence of fault by VA personnel.  It was the examiner's clinical opinion that "mispositioning of an extremity of a bad body position results in nerve compression that causes nerve paralysis - (the loss of motor input to the muscle)."  The examiner opined that the decreased range of motion of the Veteran's right shoulder is not due to paralysis but rather pain secondary to osteoarthritis.  He noted there was no "atrophy of shrinkage of the muscle groups that could be attributed to a permanent nerve injury that would cause a decrease in range of motion."  The examiner could find no "evidence or outcome that could support the notion that the outcome could have been foreseen and thus prevented by the healthcare provider."  The examiner concluded that the symptoms the Veteran experiences are the result of osteoarthritis noted on x-ray examination and that osteoarthritis is a common finding with a similar complaint of pain and loss of range of motion in the Veteran's age group. 

In his December 2015 Form 9, the Veteran's representative noted the diagnosis of degenerative joint disease, a.k.a. arthritis, a chronic disease.  He noted the Veteran's military operational specialty as an aircraft mechanic was physically demanding.  He alleged that the Veteran would not have issued complaints concerning his shoulders during service due to "repercussions that would have been presented to him by his company commander."  The representative also noted a VA progress note dated in April 2013 that stated: "The shoulder studies do not easily explain his inability to raise his arms above his shoulder, so an orthopedics consultation is suggested - might he have entrapment of the suprascapular nerve to explain his inability to raise his shoulders."  The representative argued that suprascapular neuropathy is an uncommon cause of shoulder pain and weakness and therefore might have been overlooked as an etiological factor.  He noted the VA surgical team was silent as to nerve injuries and no nerve condition studies had been performed.

At his hearing before the Board in July 2016, the Veteran was asked if the surgeon explained to him the surgical position he would be in prior to the surgery in order to confirm it was not placing any undue physical stress on the body.  The Veteran indicated that he did not recall that being discussed.  Articles regarding the importance of positioning during surgery to prevent serious adverse events and complications were discussed by the Veteran's representative.  The Veteran stressed that he started feeling pain in his shoulder beginning in 2012 that had still not gone away four years later.

On review of this evidence, the Board finds that an addendum opinion addressing the arguments of the Veteran and his representative concerning direct service connection and the possibility of entrapment of the suprascapular nerve or other nerve disability in the shoulder must be sought prior to final adjudication of the claim.  

Additionally, on remand, all outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims for service connection for sleep apnea and for benefits under 38 U.S.C.A. § 1151 for stomach bulge and a right shoulder condition.  All identified VA records should be added to the claims file.  The full report of the CT scan performed by VA on July 11, 2012 should be added to the Veteran's file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After available records are obtained, refer the Veteran's VA claims file to the VA examiner who conducted the April 2014 VA examination, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's obstructive sleep apnea.

If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's sleep apnea was (1) caused or (2) aggravated beyond its natural progression by his service-connected PTSD.  An opinion as to causation and aggravation must be rendered.

If aggravation is found the examiner must identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  The examiner is asked to provide a rationale for the opinions provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

3.  After available records are obtained, schedule the Veteran for a VA examination with the appropriate specialist to obtain an opinion regarding the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for additional disability manifested by a stomach bulge as a result of a thoracotomy performed at the VAMC in Salt Lake City, Utah on September 13, 2012.

The claims file must be made available to the examiner.  Any indicated tests or studies must be completed, to include a CT scan or MRI, if appropriate.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probably or greater) that the September 2012 thoracotomy caused any additional disability in the stomach or abdomen.  If so, the examiner should identify the additional disability or disabilities.

If the surgery resulted in additional disability or disabilities, to include any disabilities in the stomach/abdomen manifested by a bulge, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probably or greater) that:

(a) the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the September 2012 thoracotomy; 

OR

(b) the proximate cause of any additional disability was due to an event not reasonably foreseeable.

In making this determination, the examiner must be mindful that the proximate cause of a Veteran's additional disability need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2015).

The examiner should explain the medical basis for any conclusions reached, citing to supporting factual data and medical literature, as appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

4.  After available records are obtained, return the claims file to the September 2015 examiner or, if that examiner is unavailable, to another appropriate specialist to obtain an addendum opinion regarding the Veteran's claim for service connection for a right shoulder condition, to include consideration of compensation under 38 U.S.C.A. § 1151.

The claims file must be made available to the examiner, and the examiner must specify in the examination report that the file was reviewed. 

If, upon review of the record, the examiner finds that another examination is necessary, one should be scheduled.  Any indicated tests or studies must be completed, to include nerve studies, if appropriate.

Following a review of the claims file, the examiner should provide an opinion as to whether any diagnosed shoulder condition, to include arthritis, is at least as likely as not (50 percent probability or greater) causally or etiologically related to the Veteran's active duty service or had initial manifestation during that period.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the September 2012 thoracotomy caused any additional disability, to include to the nerves, in the Veteran's right shoulder as argued by the Veteran's representative in the December 2015 Form 9.  If so, the examiner should identify the additional disability or disabilities.

If the examiner finds that the surgery resulted in additional disability or disabilities, the examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probably or greater) that:

(a) that the proximate cause of any additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in performing the September 2012 thoracotomy; 

OR

(b) that the proximate cause of any additional disability was due to an event not reasonably foreseeable.

In making this determination, the examiner must be mindful that the proximate cause of a Veteran's additional disability need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) (2015).

The examiner should explain the medical basis for any conclusions reached, citing to supporting factual data and medical literature, as appropriate.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

5.  After the above actions have been completed, readjudicate the claim.  If any claim remains denied, issue the Veteran a supplemental statement of the case and afford him the appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


